DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pro Se Applicant
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Response to Amendment
Applicant's submission filed on 10/04/2021 has been entered.  Claims 21-37 remain(s) pending in the application.  Applicant's amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(a, b) 

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 21-37 under Shu; Jianchao US 20170220053 A1, hereinafter Shu, have been fully considered and are persuasive.  Reasons argued that Shu fails to teach the plurality of fluid control systems and combinations of valve subsystems were found to be persuasive.  Therefore, the rejection has been withdrawn.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2021 is being considered by the examiner.

Claim Objections
Claims 21-24, 26, 27, 33, 34 and 36 are objected to because of the following informalities:  
Claim 21 Ln 7, please amend to --subsystems [[functioned]] functioning as--.  Also please amend all subsequent ‘functioned’ terms as above, thirteen instances.
Claim 21 Ln 33, please amend to --inlet port connected to a third--.  
Claim 22 Ln 2, please amend to --one of a plurality of shapes--.
Claim 22 Ln 8, please amend to --one of a plurality of forms--.
Claim 22 Ln 10, please amend to --non-magnetic materials--.
Claim 23 Ln 19-20, please amend to --the at least two external rigid corner seal rings for providing--.
Claim 23 Ln 24, please amend to --[[expendable]] expandable--.
Claim 23 Ln 26, please amend to --said shaft vane assembly--.
Claim 24 Ln 12, 12, 14, 15, 24, 26, please amend to --[[expending]] expanding--.
Claim 24 Ln 17, 17, 18, please amend to --[[prolife]] profile--.
Claim 24 Ln 22, please amend to --covers, [[, ]] and--.
Claim 26 Ln 2-3, please amend to --said power [[supply]] supplier and [[lager]] large bore--.
Claim 27 Ln 8, please amend to --one of plurality of profiles [[including profiles]]--.
Claim 27 Ln 9, 9, 9, please amend to --[[prolife]] profile--.
Claim 27 Ln 23, please amend to --[[expending]] expanding--.
Claim 27 Ln 28, please amend to --each of the at least two eccentric plugs--.
Claim 33 Ln 7, 7, 7, please amend to --[[prolife]] profile--.
Claim 34 Ln 7, 7, 7, please amend to --[[prolife]] profile--.
Claim 36 Ln 1-2, please amend to --wherein [[two of ]]said third of the at least one shuttle valve [[are]] is constructed--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 Ln 3-4 cites the limitation "at least two valve subsystems respectively disposed between said front access section and the at least two back access sections”.  It is unclear how the valve systems can be ‘respectively’ disposed between the front access section and the at least two back access sections as every one of the first through fourth fluid control systems have more valve subsystems than back access sections.  For example, the third fluid control system has five valve subsystems but only three back access sections.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --at least two valve subsystems [[respectively]] disposed between said front access section and one of the at least two back access sections--.
Claim 21 Ln 39 cites the limitation "functioned as a first control valve”.  It is unclear what is meant by the term ‘control valve’.  All other valves are stated as ‘normally open’ or ‘normally closed’ or ‘a three way valve’.  Therefore, the scope of the 
Claims 22-37 are rejected for their dependence upon at least claim 21.

Allowable Subject Matter
Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 21, Shu; Jianchao US 20170220053 A1, hereinafter Shu, discloses the claimed invention except fails to explicitly state a device that further comprises the second through fourth of the at least one fluid control systems.  Modification of the device of Shu to comprise the second through fourth fluid control systems cannot be performed with the referenced art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836. The examiner can normally be reached Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745